Case 5:20-cv-00768-TJH-PVC Document 132 Filed 06/29/20 Page 1 of 2 Page ID #:2371




     1   JOSEPH H. HUNT
         Assistant Attorney General
     2   U.S. Department of Justice
         Civil Division
     3   WILLIAM C. PEACHEY
     4   Director
         Office of Immigration Litigation
     5   District Court Section
         JEFFREY S. ROBINS
     6   Deputy Director
         450 5th Street, N.W.,
     7   Washington, D.C. 20530
         Telephone: (202) 616-1246
     8   Facsimile: (202) 305-7000
         jeffrey.robins@usdoj.gov
     9   HANS H. CHEN
         VICTOR M. MERCADO-SANTANA
   10    Trial Attorneys
   11    Attorneys for Defendants-Respondents
   12                        UNITED STATES DISTRICT COURT
   13                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
   14                                EASTERN DIVISION
   15
         KELVIN HERNANDEZ ROMAN,                   No. 5:20-cv-00768-TJH-PVC
   16    BEATRIZ ANDREA FORERO
         CHAVEZ, MIGUEL AGUILAR                    ORDER RE: RESPONDENTS-
   17    ESTRADA, on behalf of themselves and      DEFENDANTS’ EX PARTE
         all others similarly situated,            MOTION TO MODIFY THE
   18                  Petitioners-Petitioners,    COURT’S JUNE 25, 2020
                                                   ORDER (ECF NO. 126) [129]
   19    v.
                                                   Honorable Terry J. Hatter
   20    CHAD F. WOLF, Acting Secretary, U.S.      United States District Judge
         Department of Homeland Security;
   21    MATTHEW T. ALBENCE, Deputy
   22    Director and Senior Official Performing
         the Duties of the Director, U.S.
   23    Immigration and Customs Enforcement;
         DAVID MARIN, Director of the Los
   24    Angeles Field Office, Enforcement and
         Removal Operations, U.S. Immigration
   25    and Customs Enforcement; and JAMES
         JANECKA, Warden, Adelanto ICE
   26    Processing Center,
   27                Defendants-Respondents.
   28
Case 5:20-cv-00768-TJH-PVC Document 132 Filed 06/29/20 Page 2 of 2 Page ID #:2372
